                                          Case 4:20-cv-02354-JSW Document 32 Filed 08/04/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     OYSTER OPTICS, LLC,                               Case No. 4:20-cv-02354-JSW

                                   7                   Plaintiff,

                                   8             v.
                                                                                           SCHEDULING ORDER
                                   9     CIENA CORPORATION,
                                  10                   Defendant.

                                  11

                                  12          The Court has received and considered the parties’ case management statement, and it
Northern District of California
 United States District Court




                                  13   VACATES the case management conference scheduled for August 7, 2020. The Court adopts the
                                  14   following deadlines:
                                  15
                                        Event                                             Date
                                  16
                                        Exchange Initial                                  August 21, 2020
                                  17    Disclosures
                                        Serve Disclosure of                               September 4, 2020
                                  18    Asserted Claims and
                                        Infringement Contentions
                                  19    (Patent L.R. 3-1, 3-2)
                                  20    Serve Invalidity                                  October 19, 2020
                                        Contentions
                                  21    (Patent L.R. 3-3, 3-4)
                                        Exchange proposed claim                           November 2, 2020
                                  22    terms for construction
                                        (Patent L.R. 4-1)
                                  23
                                        Exchange preliminary                              November 23, 2020
                                  24    claim constructions
                                        (Patent L.R. 4-2)
                                  25    File damages contentions                          December 8, 2020
                                        (Patent L.R. 3-8)
                                  26    File joint claim                                  December 18, 2020
                                  27    construction statement
                                        (Patent L.R. 4-3)
                                  28
                                                                                      1
                                          Case 4:20-cv-02354-JSW Document 32 Filed 08/04/20 Page 2 of 2




                                        File responsive damages                  January 7, 2021
                                   1
                                        contentions (Patent L.R.
                                   2    3-9)
                                        Completion of Claim                      January 18, 2021
                                   3    Construction Discovery
                                        (Patent L.R. 4-4)
                                   4    Opening claim                            February 1, 2021
                                        construction brief
                                   5
                                        (Patent L.R. 4-5(a))
                                   6    Responsive claim                         February 15, 2021
                                        construction brief
                                   7    (Patent L.R. 4-5(b))
                                        Reply Claim Construction                 February 22, 2021
                                   8    Deadline
                                   9    (Patent L.R. 4-5(c))
                                        Technology Tutorial                      March 11, 2021
                                  10    Claim Construction                       March 25, 2021
                                        Hearing
                                  11    Advice of counsel                        Claim construction ruling + 30 days
                                        disclosures
                                  12
Northern District of California
 United States District Court




                                  13
                                                IT IS SO ORDERED.
                                  14
                                       Dated:    August 4, 2020
                                  15
                                                                            ______________________________________
                                  16
                                                                            JEFFREY S. WHITE
                                  17                                        United States District Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
